
	
		I
		112th CONGRESS
		1st Session
		H. R. 2996
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Kissell (for
			 himself and Mr. Roe of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  period of time in which the Secretary of Veterans Affairs presumes the
		  service-connection of certain disabilities of veterans who served in the
		  Persian Gulf War, Operation Enduring Freedom, Operation Iraqi Freedom, or
		  Operation New Dawn, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf War Syndrome Presumptive Illness
			 Extension Act of 2011.
		2.Presumptive period for
			 certain disabilities occurring in veterans who served in the Persian Gulf War,
			 Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New
			 Dawn
			(a)Extension of
			 periodSubsection (b) of
			 section 1117 of title 38, United States Code, is amended by striking
			 section. and inserting section, but in no event may the
			 end of such period of time be earlier than December 31, 2018..
			(b)Clarification of
			 veterans covered
				(1)CompensationSuch section is further amended by adding
			 at the end the following:
					
						(i)(1)For purposes of this section, the Secretary
				shall treat a veteran described in paragraph (2) as a veteran who served on
				active duty in the Armed Forces in the Southwest Asia theater of operations
				during the Persian Gulf War.
							(2)A
				veteran described in this paragraph is a veteran who served on active duty in
				the Armed Forces during Operation Enduring Freedom, Operation Iraqi Freedom, or
				Operation New Dawn in the Southwest Asia theater of operations, Afghanistan, or
				other location that supported such an operation, as determined by the
				Secretary.
							.
				(2)PresumptionSection
			 1118 of such title is amended by adding at the end the following:
					
						(e)(1)For purposes of this section, the Secretary
				shall treat a veteran described in paragraph (2) as a veteran who served on
				active duty in the Armed Forces in the Southwest Asia theater of operations
				during the Persian Gulf War.
							(2)A
				veteran described in this paragraph is a veteran who served on active duty in
				the Armed Forces during Operation Enduring Freedom, Operation Iraqi Freedom, or
				Operation New Dawn in the Southwest Asia theater of operations, Afghanistan, or
				other location that supported such an operation, as determined by the
				Secretary.
							.
				
